number release date id office uilc cca_2009121815580803 -------------- from ---------------- sent friday date pm to --------------------------- cc --------------------- subject re receiver sale in foreclosure --------- no statutes define the term judicial sale for purposes of u s c or sec_7425 neither does the legislative_history of either statute indicate what congress intended as a judicial sale for purposes of these two statutes 836_f2d_808 3rd cir the united_states supreme court defined a judicial sale as a sale made under the process of a court having competent_authority to order such a sale by an officer legally appointed and commissioned to sell williamson v berry 49_us_495 see also lawson v debolt ind quoting williamson u s pincite as you stated indiana law authorizes a receiver appointed in a foreclosure proceeding to sell the foreclosed-upon property free and clear of all liens subject_to the court’s approval a sale conducted by such a receiver would be made under the process of a court because the court would have appointed the receiver as part of the foreclosure proceeding and will approve the sale therefore such a sale appears to meet the definition of a judicial sale as stated by the supreme court in williamson more recent cases decided after the enactment of u s c and sec_7425 define judicial sales similarly see eg marks v united_states cl_ct a judicial sale is generally defined as a sale made under a judgment or order of a court of competent jurisdiction by an officer legally appointed and commissioned to sell who acts as a mere ministerial agent of the court which appoints him such sale being subject_to confirmation by the court and becoming absolute only when so confirmed because a foreclosure sale by a receiver in indiana is subject_to court approval and the court in a foreclosure proceeding appoints the receiver a sale by a receiver should constitute a judicial sale under this definition as well please let me know if you have any questions or concerns ------------------- ------------ -------------- -----------------
